Opinion by
Kephart, J.,
We have discussed the main feature of this case in the preceding case of McKinney v. Russell. Clara Russell, this appellant, petitioned the court, under the Act of April 16,1903, P. L. 212, for a rule on McKinney to bring an action of ejectment for the land recovered in his ejectment against Russell, the appellant’s husband. She claimed title and possession, as we have said, subsequent to the entry of judgment and before the execution of the habere facias possessionem. We have just held that the appellee was entitled to a writ of habere facias to eject Russell and his wife from this land. When this writ is executed, possession will be in the appellee and the appellant, if her title is good, may, in another proceeding, establish it. The court below did not commit error in discharging the rule. Upon the facts, the possession of Russell continued as the possession of Clara Russell. Her subsequent acquisition of title, in view of the ejectment, did not change the character of that possession, and it was not such possession as is within the intendment of the Act of 1903. The order is affirmed.